U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2010 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 333-167743 AMWEST IMAGING INCORPORATED (Exact name of small business issuer as specified in its charter) Nevada 27-2336038 (State or other jurisdiction of incorporation Or organization) (I.R.S. Employer Identification No.) 10213 Penrith Avenue #104, Las Vegas, Nevada 89144 (Address of Principal Executive Offices) (702) 882-3106 (Issuer’s telephone number) None (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. []Large accelerated filer []Accelerated filer []Non-accelerated filer [X]Smaller reporting company APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer’s classes of common equity, as of January 5, 2011:13,000,000 shares of common stock. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes [X]No [] Transitional Small Business Disclosure Format (Check One) Yes []No [X] PART I – FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition Item 4. Control and Procedures PART II – OTHER INFORMATION Item 1. Legal Proceedings Item 2. Changes in Securities Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K SIGNATURE BASIS OF PRESENTATION The accompanying reviewed financial statements are presented in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-Q and item 310 under subpart A of Regulation S-B.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting only of normal occurring accruals) considered necessary in order to make the financial statements not misleading, have been included.Operating results from period from inception (April 7, 2010) to November 30, 2010 are not necessarily indicative of results that may be expected for the year ending February 28, 2011.The financial statements are presented on the accrual basis. 2 PART I – FINANCIAL INFORMATION FINANCIAL STATEMENTS AMWEST IMAGING INCORPORATED Table of Contents PAGE BALANCE SHEETS F-1 STATEMENTS OF OPERATIONS F-2 STATEMENTS OF CASH FLOWS F-3 NOTES TO THE UNAUDITED CONDENSED INTERIM FINANCIAL STATEMENTS F-4 3 Amwest Imaging Inc. (A Development Stage Company) Unaudited Condensed Balance Sheets November April 30, ASSETS 30, 2010 Current assets: Cash and cash equivalents $ $ Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts Payable and accrued expenses $ - Total current liabilities - Stockholders' equity Preferred stock; $.001 par value, 5,000,000 shares Authorized, zero shares issued and outstanding Common stock; $.001 par value, 70,000,000 shares authorized; 9,000,000 shares issued and outstanding at November 30, 2010 and April 30, 2010 respectively Additional paid-in-capital - - Deficit accumulated during development stage ) ) Total stockholders' equity ) Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the interim condensed financial statements. F-1 4 Amwest Imaging Inc. (A Development Stage Company) Unaudited Condensed Statements of Operations For the period from inception (April 7, 2010) to November 30, 2010 April 7, 2010 (Inception) Three months ended Six months ended through November 30, November 30, November 30, Revenues $
